Exhibit 10.2
LONG-TERM INCENTIVE PLAN OF
CENTERPOINT ENERGY, INC.
STOCK AWARD AGREEMENT
(With Performance Goal)
          Pursuant to this Stock Award Agreement, CenterPoint Energy, Inc. (the
“Company”) hereby grants to «FIRST_NAME» «LAST_NAME» (the “Participant”), an
employee of the Company, on [GRANT DATE] (the “Grant Date”), an award of «RS»
shares of Common Stock of the Company (the “Stock Award”), pursuant to the
Long-Term Incentive Plan of CenterPoint Energy, Inc. (the “Plan”), conditioned
upon the Company’s achievement of the Performance Goals established by the
Committee over the course of the Vesting Period, and subject to the terms,
conditions and restrictions described in the Plan and as follows:
          1. Relationship to the Plan; Definitions. This Stock Award is subject
to all of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, which have been adopted by the Committee and
are in effect on the date hereof. Except as defined herein, capitalized terms
shall have the same meanings ascribed to them under the Plan. To the extent that
any provision of this Stock Award Agreement conflicts with the express terms of
the Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Stock Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan. References to the Participant herein also include the heirs
or other legal representatives of the Participant. For purposes of this Stock
Award Agreement:
          “Change in Control Closing Date” means the date a Change in Control
(as defined in the Plan) is consummated during the Vesting Period.
          “Change in Control Payment Date” means the following:
     (i) If the Participant is not Retirement Eligible, then the Change in
Control Payment Date shall be not later than the 70th day after the Change in
Control Closing Date (regardless of whether or not the Participant is a
Specified Employee); and
     (ii) If the Participant is Retirement Eligible and the Change in Control is
a Section 409A Change in Control, then the Change in Control Payment Date shall
be not later than the 70th day after the Change in Control Closing Date
(regardless of whether or not the Participant is a Specified Employee); and
     (iii) If the Participant is Retirement Eligible, the Change in Control is
not a Section 409A Change in Control and the Participant is not a Specified
Employee, then the Change in Control Payment Date shall be not later than the
70th day after the earlier of:

  (1)   the Vesting Date; or

 



--------------------------------------------------------------------------------



 



  (2)   the date of the Participant’s Termination for any reason.

     (iv) If the Participant is Retirement Eligible, the Change in Control is
not a Section 409A Change in Control and the Participant is a Specified
Employee, then the Change in Control Payment Date shall be as follows:

  (1)   if (x) the Participant is in continuous Employment from the Change in
Control Closing Date until and including the Vesting Date or (y) the
Participant’s death occurs prior to the Vesting Date, then the Change in Control
Payment Date shall be not later than the 70th day after the earlier of:

  (a)   the Vesting Date; or     (b)   the date of the Participant’s death; or

  (2)   if the Participant’s Employment terminates following the Change in
Control Closing Date, other than due to death, but prior to the Vesting Date,
then the Change in Control Payment Date shall be the earlier of:

  (a)   the second business day following the end of the six-month period
commencing on the Participant’s Termination Date; or     (b)   the date of the
Participant’s death, if death occurs during such six-month period.

          “Disability” means that the Participant is both eligible for and in
receipt of benefits under the Company’s long-term disability plan.
          “Employment” means employment with the Company or any of its
Subsidiaries.
          “Performance Goals” means the standards established by the Committee
to determine in whole or in part whether the shares of Common Stock under the
Stock Award shall be earned, which are attached hereto and made a part hereof
for all purposes.
          “Retirement” means Termination (i) on or after attainment of age 55
and (ii) with at least five years of Employment; provided, however, that such
Termination is not by the Company for Cause. For purposes of this Stock Award
Agreement, “Cause” means the Participant’s (a) gross negligence in the
performance of his or her duties, (b) intentional and continued failure to
perform his or her duties, (c) intentional engagement in conduct which is
materially injurious to the Company or its Subsidiaries (monetarily or
otherwise) or (d) conviction of a felony or a misdemeanor involving moral
turpitude. For this purpose, an act or failure to act on the part of the
Participant will be deemed “intentional” only if done or omitted to be done by
the Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company, and no act or
failure to act on the part of the Participant will be deemed “intentional” if it
was due primarily to an error in judgment or negligence.

2



--------------------------------------------------------------------------------



 



          “Retirement Eligible” means the Participant (i) is or will be age 55
or older and (ii) has or will have at least five years of Employment on or after
the Grant Date, but prior to the calendar year in which the Vesting Date occurs.
          “Section 409A” means Code Section 409A and the Treasury regulations
and guidance issued thereunder.
          “Section 409A Change in Control” means a Change in Control that
satisfies the definition of a change of control for purposes of Code
Section 409A(a)(2)(A)(v) and the Treasury regulations and guidance issued
thereunder.
          “Specified Employee” has the meaning of that term under Code
Section 409A(a)(2)(B)(i) and the Treasury regulations and guidance issued
thereunder.
          “Termination” means a “separation from service” with the Company and
all its Subsidiaries within the meaning of Section 409A and Treasury Regulation
§ 1.409A-1(h) (or any successor regulation).
          “Termination Date” means the date of the Participant’s Termination.
          “Vesting Date” means [                     ___, 2012].
          “Vesting Period” means the period commencing on the Grant Date and
ending on the Vesting Date.
          2. Establishment of Stock Award Account. The grant of shares of Common
Stock of the Company pursuant to this Stock Award Agreement shall be implemented
by a credit to a bookkeeping account maintained by the Company evidencing the
accrual in favor of the Participant of the unfunded and unsecured right to
receive such shares of Common Stock, which right shall be subject to the terms,
conditions and restrictions set forth in the Plan and to the further terms,
conditions and restrictions set forth in this Stock Award Agreement. Except as
otherwise provided in Section 10 of this Stock Award Agreement, the shares of
Common Stock credited to the Participant’s bookkeeping account may not be sold,
assigned, transferred, pledged or otherwise encumbered until the Participant has
been registered as the holder of such shares of Common Stock on the records of
the Company, as provided in Sections 4, 5 or 6 of this Stock Award Agreement.
          3. Vesting of Stock Award. Unless earlier (a) vested or forfeited
pursuant this Section 3 or Section 4 below or (b) vested upon the occurrence of
a Change in Control pursuant to Section 5 below, the Participant’s right to
receive shares of Common Stock (if any) under this Stock Award Agreement shall
vest on the Vesting Date. No later than 60 days after the Vesting Date, the
Committee shall determine the extent to which each Performance Goal has been
achieved. Upon completing its determination of the level at which the
Performance Goals have been achieved, the Committee shall notify the Participant
of the number of shares of

3



--------------------------------------------------------------------------------



 



Common Stock (if any) under this Stock Award Agreement that will be issued to
the Participant pursuant to Section 6. Except as provided in Sections 4 and 5
below, the Participant must be in continuous Employment during the Vesting
Period in order for the Common Stock to vest; otherwise, all such shares shall
be forfeited as of the Participant’s Termination Date.
          4. Effect of Termination; Payment Timing.
     (a) Termination Prior to the Vesting Date or Change in Control.
Notwithstanding Section 3 above, if prior to (i) the Vesting Date or (ii) the
occurrence of a Change in Control, the Participant’s Termination occurs due to
Retirement, death or Disability, then:
     (1) Retirement. In the event of Retirement, the Participant shall vest in
the right to receive a number, if any, of the shares of Common Stock (rounded up
to the nearest whole share) determined by multiplying (x) the total number of
shares of Common Stock granted under this Stock Award Agreement to the
Participant based upon the Committee’s determination of achievement of
Performance Goals after the end of the Vesting Period, as provided in Section 3,
by (y) a fraction, the numerator of which is the number of days that have
elapsed from the Grant Date to the Participant’s Termination Date, and the
denominator of which is the total number of days in the Vesting Period; or
     (2) Death or Disability. In the event of the Participant’s death or
Termination due to Disability, without regard to the Performance Goals, the
Participant shall vest in the right to receive a number of the shares of Common
Stock (rounded up to the nearest whole share) determined by multiplying (x) the
total number of shares of Common Stock granted under this Stock Award Agreement
by (y) a fraction, the numerator of which is the number of days that have
elapsed from the Grant Date to the Participant’s Termination Date, and the
denominator of which is the total number of days in the Vesting Period.
     (b) Timing of Payments.
     (1) Retirement. If the Participant is entitled to a benefit pursuant to
Section 4(a)(1) hereof, a number of shares of Common Stock equal to the number
of vested shares of Common Stock under this Stock Award Agreement (as determined
by the Committee in accordance with Section 3 and Section 4(a)(1), if any) shall
be registered in the name of the Participant and the certificates representing
such Common Stock shall be delivered to the Participant not later than the 70th
day after the Vesting Date.
     (2) Death. If the Participant is entitled to a benefit pursuant to Section
4(a)(2) hereof due to the Participant’s death, the number of shares of Common
Stock determined in accordance with Section 4(a)(2) shall be registered in the
name of the Participant’s estate and the certificates representing such Common
Stock shall be delivered to the Participant’s estate as soon as practicable but
not later than the 70th day after the date of the Participant’s death.

-4-



--------------------------------------------------------------------------------



 



     (3) Disability.
     (A) Specified Employee and Retirement Eligible. If the Participant (i) is
entitled to a benefit pursuant to Section 4(a)(2) hereof due to the
Participant’s Termination due to Disability, (ii) is a Specified Employee, and
(iii) is Retirement Eligible, the number of shares of Common Stock determined in
accordance with Section 4(a)(2) shall be registered in the name of the
Participant and the certificates representing such Common Stock shall be
delivered to the Participant on the date that is the earlier of (x) the second
business day following the end of the six-month period commencing on the
Participant’s Termination Date or (y) the Participant’s date of death, if death
occurs during such six-month period.
     (B) All Other Participants. Except as provide in Section 4(b)(3)(A), if the
Participant is entitled to a benefit pursuant to Section 4(a)(2) hereof due to
the Participant’s Termination due to Disability, the number of shares of Common
Stock determined in accordance with Section 4(a)(2) shall be registered in the
name of the Participant and the certificates representing such Common Stock
shall be delivered to the Participant as soon as practicable but not later than
the 70th day after the date of the Participant’s Termination due to Disability.
     (c) Dividend Equivalents. Upon the date of delivery of shares of Common
Stock under this Section 4, the Participant shall also be entitled to receive a
lump sum cash payment equal to the sum of all dividends, if any, declared on
such shares of Common Stock where the record date is after the Grant Date but
prior to the date such vested shares of Common Stock are distributed to the
Participant (in accordance with the requirements of Section 409A, to the extent
applicable).
          5. Distribution Upon a Change in Control. Notwithstanding any
provision of this Agreement to the contrary, if during the Participant’s
Employment and prior to the end of the Vesting Period or an accelerated vesting
event under Section 4 above there is a Change in Control of the Company, then,
upon the Change in Control Closing Date and without regard to the Performance
Goals, the Participant’s right to receive the unvested shares of Common Stock
under this Stock Award Agreement shall be vested and settled by a distribution,
on the Change in Control Payment Date, to the Participant of:
     (a) The number of shares of Common Stock subject to this Stock Award
Agreement not previously vested or forfeited pursuant to Sections 3 or 4 above,
plus
     (b) Shares of Common Stock (rounded up to the nearest whole share) having a
Fair Market Value equal to the amount of dividends that would have been declared
on the number of shares of Common Stock determined under clause (a) above where
the record date is after the Grant Date and ending on the date immediately
preceding the Change in Control Closing Date;

5



--------------------------------------------------------------------------------



 



with such shares of Common Stock registered in the name of the Participant and
certificates representing such Common Stock to be delivered to the Participant.
In lieu of the foregoing distribution in shares, the Committee, in its sole
discretion, may direct that such distribution be made to the Participant in a
lump sum cash payment equal to:
     (x) The product of (i) the Fair Market Value per share of Common Stock on
the date immediately preceding the Change in Control Closing Date and (ii) the
number of shares of Common Stock subject to this Stock Award Agreement not
previously vested or forfeited pursuant to Sections 3 or 4 above, plus
     (y) The amount of dividends that would have been declared on the number of
shares of Common Stock determined under clause (a) above where the record date
is after the Grant Date and ending on the date immediately preceding the Change
in Control Closing Date;
with such cash payment to be made on the Change in Control Payment Date. Such
distribution under this Section 5, whether in the form of shares of Common Stock
or, if directed by the Committee, in cash, shall satisfy the rights of the
Participant and the obligations of the Company under this Stock Award Agreement
in full.
          6. Payment of Award Under Section 3. Upon the vesting of the
Participant’s right to receive the shares of Common Stock pursuant to Section 3
under this Stock Award Agreement, a number of shares of Common Stock equal to
the number of vested shares of Common Stock under this Stock Award Agreement (as
determined by the Committee in accordance with Section 3, if any) shall be
registered in the name of the Participant and the certificates representing such
Common Stock shall be delivered to the Participant not later than the 70th day
after the Vesting Date. Moreover, upon the date of delivery of shares of Common
Stock, the Participant shall also be entitled to receive a lump sum cash payment
equal to the sum of all dividends, if any, declared on such shares of Common
Stock where the record date is after the Grant Date but prior to the date such
vested shares of Common Stock are distributed to the Participant (in accordance
with the requirements of Section 409A, to the extent applicable).
          7. Confidentiality. The Participant agrees that the terms of this
Stock Award Agreement are confidential and that any disclosure to anyone for any
purpose whatsoever (save and except disclosure to financial institutions as part
of a financial statement, financial, tax and legal advisors, or as required by
law) by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Stock Award
Agreement and the Company may elect to revoke the grant made hereunder, seek
damages, plus interest and reasonable attorneys’ fees, and take any other lawful
actions to enforce this Stock Award Agreement.
          8. Notices. For purposes of this Stock Award Agreement, notices to the
Company shall be deemed to have been duly given upon receipt of written notice
by the Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston,
Texas 77002, or to such other address as the Company may furnish to the
Participant.

6



--------------------------------------------------------------------------------



 



          Notices to the Participant shall be deemed effectively delivered or
given upon personal, electronic, or postal delivery of written notice to the
Participant, the place of Employment of the Participant, the address on record
for the Participant at the human resources department of the Company, or such
other address as the Participant hereafter designates by written notice to the
Company.
          9. Shareholder Rights. The Participant shall have no rights of a
shareholder with respect to the shares of Common Stock granted pursuant to this
Stock Award Agreement, unless and until the Participant is registered as the
holder of such shares of Common Stock.
          10. Successors and Assigns. This Stock Award Agreement shall bind and
inure to the benefit of and be enforceable by the Participant, the Company and
their respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Common Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
          11. No Employment Guaranteed. Nothing in this Stock Award Agreement
shall give the Participant any rights to (or impose any obligations for)
continued Employment by the Company or any Subsidiary, or any successor thereto,
nor shall it give such entities any rights (or impose any obligations) with
respect to continued performance of duties by the Participant.
          12. Compliance with Section 409A. It is the intent of the Company and
the Participant that the provisions of the Plan and this Stock Award Agreement
comply with Section 409A and will be interpreted and administered consistent
therewith. Accordingly, (i) no adjustment to the Stock Award pursuant to
Section 14 of the Plan and (ii) no substitutions of the benefits under this
Stock Award Agreement, in each case, shall be made in a manner that results in
noncompliance with the requirements of Section 409A, to the extent applicable.
The foregoing notwithstanding, with respect to a Participant who is not
Retirement Eligible, this Stock Award Agreement is intended not to be subject to
Section 409A under the short term deferral exclusion, and this Stock Award
Agreement shall be interpreted and administered consistent therewith.
          13. Withholding. The Company shall have the right to withhold
applicable taxes from any distribution of the Common Stock (including, but not
limited to, from any cash amounts payable with respect to dividends) or from
other cash compensation payable to the Participant at the time of such vesting
and delivery pursuant to Section 11 of the Plan (but subject to compliance with
the requirements of Section 409A, if applicable).
          14. Compliance with Recoupment Policy. Any amounts payable or paid
under this Stock Award Agreement are subject to the recoupment policy of the
Company as in effect from time to time.
          15. Modification of Stock Award Agreement. Any modification of this
Stock Award Agreement is subject to Section 12 hereof and shall be binding only
if evidenced in writing and signed by an authorized representative of the
Company.

7